Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 1 of 39




                     EXHIBIT G
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 2 of 39


1                UNITED STATES DISTRICT COURT
2              NORTHERN DISTRICT OF CALIFORNIA
3                   SAN FRANCISCO DIVISION
4                          --oOo--
5    JOHN BAUER, an individual
     and as Successor in Interest
6    of Jacob Bauer, deceased;
     ROSE BAUER, an individual
7    and as Successor in Interest
     of Jacob Bauer, deceased;
8
                          Plaintiffs,
9
     vs.                                            Case No.
10                                                  3:19-cv-04593-LB
     CITY OF PLEASANTON; BRADLEE
11   MIDDLETON; JONATHAN CHIN;
     RICHARD TROVAO; STEVEN
12   BENNETT; ALEX KOUMISS; JASON
     KNIGHT; MARTY BILLDT; DAVID
13   SPILLER; and DOES 1 to 50,
     inclusive;
14
                    Defendants.
15   _______________________________/
16
17
18         CONTAINS CONFIDENTIAL MATERIAL WHERE NOTED
19
20    VIDEO-RECORDED DEPOSITION OF ERIC (MARTY) BILLDT
21               THURSDAY, SEPTEMBER 3, 2020
22
23   Reported by:
24   Anrae Wimberley, CSR No. 7778
25   Job No. 4227616

                                                                Page 1

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 3 of 39


1                UNITED STATES DISTRICT COURT
2              NORTHERN DISTRICT OF CALIFORNIA
3                   SAN FRANCISCO DIVISION
4                          --oOo--
5    JOHN BAUER, an individual
     and as Successor in Interest
6    of Jacob Bauer, deceased;
     ROSE BAUER, an individual
7    and as Successor in Interest
     of Jacob Bauer, deceased;
8
                        Plaintiffs,
9
     vs.                                         Case No.
10                                               3:19-cv-04593-LB
     CITY OF PLEASANTON; BRADLEE
11   MIDDLETON; JONATHAN CHIN;
     RICHARD TROVAO; STEVEN
12   BENNETT; ALEX KOUMISS; JASON
     KNIGHT; MARTY BILLDT; DAVID
13   SPILLER; and DOES 1 to 50,
     inclusive;
14
                    Defendants.
15   _______________________________/
16
17         CONTAINS CONFIDENTIAL MATERIAL WHERE NOTED
18
19              Transcript of video-recorded deposition
20   of ERIC (MARTY) BILLDT, taken at Gwilliam, Ivary,
21   Chiosso, Cavalli & Brewer, 1999 Harrison Street,
22   Suite 1600, Oakland, California 94612, beginning at
23   10:05 a.m. and ending at 3:01 p.m. on Thursday,
24   September 3rd, 2020, before Anrae Wimberley,
25   Certified Shorthand Reporter No. 7778.

                                                                Page 2

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 4 of 39


1    APPEARANCES:
2    For Plaintiffs John and Rose Bauer:
3                 GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER
4                 BY:   J. GARY GWILLIAM, ESQ.
5                       JAYME L. WALKER, ESQ.
6                 1999 Harrison Street, Suite 1600
7                 Oakland, California 94612
8                 (510) 832-5411
9                 ggwilliam@giccb.com
10                jwalker@giccb.com
11
12   For Defendants:
13                McNAMARA NEY BEATTY SLATTERY BORGES &
14                AMBACHER LLP
15                BY:   NOAH G. BLECHMAN, ESQ.
16                3480 Buskirk Avenue, Suite 250
17                Pleasant Hill, California 94523
18                (925) 939-5330
19                noah.blechman@mcnamaralaw.com
20
21   Also present:
22                JENNIFER McKAY, VIDEOGRAPHER
23                VERITEXT LEGAL SOLUTIONS
24
25

                                                                Page 3

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 5 of 39


1    Also present (cont'd):
2                 LINDA LIM, PARALEGAL
3                 GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER
4
5                 SERGEANT JASON KNIGHT, DEFENDANT
6
7                 THE FOLLOWING APPEARED VIA ZOOM
8                 VIDEOCONFERENCE:
9                 OFFICER JONATHAN CHIN, DEFENDANT
10                OFFICER BRADLEE MIDDLETON, DEFENDANT
11
12                BRITTANY SMITH, LAW CLERK
13                GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER
14                                --oOo--
15
16
17
18
19
20
21
22
23
24
25

                                                                Page 4

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 6 of 39


1                                I N D E X
2    EXAMINATION BY:                                                    PAGE
3    MR. GWILLIAM                                                  7, 114
4                                 --oOo--
5                          E X H I B I T S
6    EXHIBIT              DESCRIPTION                                   PAGE
7    Exhibit 14           Interview of Sergeant Billdt;                    6
8                         37 pages
9
10   Exhibit 15           Pleasanton Police Department                    61
11                        Policy Manual - Mental
12                        Illness Commitments; 3 pages
13
14   Exhibit 16           Complete Body Cam Video of                      76
15                        Sergeant Billdt, No. 378;
16                        MP4 file
17
18   Exhibit 17           Still Frame from Sergeant                      114
19                        Knight's Body Cam Video,
20                        No. 390; 1 page
21                                --oOo--
22   TESTIMONY REQUESTED TO BE MARKED CONFIDENTIAL:
23   From page 128, line 22 through page 130, line 1
24   From page 179, line 3 through page 187, line 1
25                                --oOo--

                                                                Page 5

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 7 of 39


1                 THURSDAY, SEPTEMBER 3, 2020;

2                      OAKLAND, CALIFORNIA;

3                            10:05 A.M.

4                              - - -

5                (Plaintiffs' Exhibit 14 was marked.)

6         THE VIDEOGRAPHER:     Good morning.    We are going

7    on the record at 10:05 a.m. on September 3rd, 2020.

8                This is Media Unit 1 of the video-recorded

9    deposition of Marty Billdt in the matter of Bauer,

10   et al. versus the City of Pleasanton, et al., filed          10:05:26

11   in the United States District Court, Northern

12   District of California, San Francisco Division, Case

13   No. is 3:19-cv-04593.

14               This deposition is being held at Gwilliam

15   Ivary in Oakland, California, located at 1999                10:05:45

16   Harrison Street, Suite 1600.

17               My name is Jennifer McKay from the firm

18   Veritext and I'm the videographer.       Your court

19   reporter today is Anrae Wimberley, also from

20   Veritext.                                                    10:06:00

21               Counsel, please identify yourselves and

22   state whom you represent.

23        MR. GWILLIAM:    Yes, I'm Gary Gwilliam.     I

24   represent Mr. and Mrs. Bauer in this action.

25               My paralegal, Linda Lim, is present and my       10:06:09

                                                                  Page 6

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 8 of 39


1    partner, Jayme Walker, will likely come into the             10:06:14

2    room before the deposition is completed, so . . .

3         MR. BLECHMAN:     Noah Blechman on behalf of the

4    defendants.     Also present is Defendant Sergeant

5    Jason Knight.     And there may be some defendants that      10:06:30

6    pop in our Zoom shortly.

7         MR. GWILLIAM:     Fair enough.

8         THE VIDEOGRAPHER:     Would the reporter please

9    swear in the witness.

10                     ERIC (MARTY) BILLDT,                       10:06:39

11             sworn as a witness by the Certified

12        Shorthand Reporter, testified as follows:

13                          EXAMINATION

14   BY MR. GWILLIAM:

15        Q.     Would you state your full name and address       10:06:53

16   for the record, Sergeant Billdt.

17        A.     And address?

18        Q.     Please.

19        A.     Full name is Eric Martin Billdt.     My

20   nickname is Marty.                                           10:07:04

21        Q.     You can give your work address.

22        A.     My work address is 4833 Bernal Avenue,

23   Pleasanton, California 94566.

24        Q.     And you're currently a sergeant at the

25   Pleasanton Police Department; is that correct?               10:07:15

                                                                  Page 7

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 9 of 39


1    specific date.                                               10:21:10

2            Q.   In your advanced officer training, was

3    that specific training in order to become a

4    sergeant?

5            A.   No.                                             10:21:17

6            Q.   Tell me about your advanced officer

7    training.

8            A.   It's just the scenarios that we all go

9    through as police officers.

10           Q.   Up until August 1st, '18, what kind of          10:21:26

11   specific training had you had in how to deal with

12   mentally ill people that you might encounter in the

13   city?

14           A.   I've been to the CIT training in 2016.      I

15   believe we had an update on that in, like, 2017.         I   10:21:47

16   was a school resource officer, so I've had some

17   trainings going through school -- going through

18   school resource officer training, I guess.       There's

19   a week-long class where a portion of that is dealing

20   with mental illness generally in youth.                      10:22:08

21                And I've had -- I've been to a couple of

22   other conferences for -- as a school resource

23   officer where I -- where there's -- that topic has

24   come up.

25           Q.   Can you be more specific about what             10:22:23

                                                                  Page 20

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 10 of 39


1    exactly you've been trained in your -- let's say,             10:22:26

2    your CIT training as it relates to how to deal with

3    mentally ill people that you might encounter in the

4    streets?

5         MR. BLECHMAN:        Overbroad, incomplete               10:22:35

6    hypothetical.

7                 Go ahead.

8         THE WITNESS:        Well, a lot -- to be specific, I

9    would probably need a specific example.           But to be

10   general, I would say every situation is different.            10:22:47

11   You may not know that you're dealing with a mentally

12   ill person.     You may be dispatched to a call

13   where -- like at a hospital, where you obviously

14   know there's a mental illness going on or some signs

15   and symptoms of that.                                         10:23:13

16                But generally, a lot of the training is --

17   it's very -- it's not specific.        It's generalized,

18   because every situation is different.         And first and

19   foremost, they always teach in these trainings that

20   officer safety and the safety of others is                    10:23:36

21   paramount.

22   BY MR. GWILLIAM:

23        Q.      Have you been specifically trained, up

24   until August 1st, '18, on how to assess or evaluate

25   whether someone might be suffering from a mental              10:23:46

                                                                   Page 21

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 11 of 39


1    And I know that at some stage during the                     10:52:54

2    investigation, let's call it, or during the time

3    that you were at the scene, you began to look at

4    witnesses and this sort of thing, and you considered

5    yourself as a supervisor at the scene.        Do I           10:53:07

6    understand that correctly?

7         A.   That's correct.

8         Q.   So as far as you were concerned, were you

9    the incident commander at that scene?

10        A.   I was -- I would say, yeah, I was made the         10:53:16

11   incident commander.     I knew that it was my officers,

12   because it was my team that initially responded.

13   But I also knew I had two senior sergeants there to

14   help me through.     This would have been one of my

15   first major use of force incidents, so I knew I              10:53:35

16   could rely on them to walk me through.

17        Q.   Okay.    Well, I know you did have contact

18   with the previous sergeant and to a certain extent

19   with Sergeant Saragusa.

20             Is that how you pronounce his name?                10:53:51

21        A.   Sarasua.

22        Q.   Sarasua, okay.     Close enough.

23             So you would rely on those.        But from a

24   command standpoint, you would have been the incident

25   commander because both Chin and Middleton were               10:54:04

                                                                  Page 45

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 12 of 39


1    Middleton, was that one of the options he had when           11:01:11

2    he was first encountering Jacob Bauer, before they

3    decided to put handcuffs on him, was that he might

4    call his supervisor.

5               Do you recall that he testified to that?          11:01:22

6         A.    I don't recall him saying that.

7         Q.    Well, let's assume that that was an

8    option.   What I want to do is, I want to ask you --

9    and it is sort of a hypothetical question --

10   assuming for a minute that Middleton had decided to          11:01:35

11   call you in the office before he decided to detain

12   and put handcuffs on Jacob Bauer, you would have

13   been glad to talk to him about what options he had

14   available at that time; correct?

15        A.    Correct.                                          11:01:52

16        Q.    Okay.   And let's assume that he called you

17   with information that he had about the dispatch and

18   that there was a man that was wandering around and

19   talking to himself and was exhibiting signs that the

20   Raley's department said could be bipolar or could be         11:02:09

21   signs of mental illness.

22              If he had called you and said, hey, I've

23   got a guy looks like he's exhibiting signs of mental

24   illness, do you have any idea what advice you might

25   have been able to give him at that time?                     11:02:26

                                                                  Page 52

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 13 of 39


1           MR. BLECHMAN:     Incomplete hypothetical,            11:02:28

2    misstates some of the record.

3                But go ahead.

4           THE WITNESS:     I would ask him what other

5    information do you have.                                     11:02:34

6    BY MR. GWILLIAM:

7           Q.   But let's just say that he's got the

8    information we have here, which is that -- and that

9    he was there -- that the guy was ranting to himself,

10   he was walking around, he was -- they were following         11:02:44

11   him.    By the time they got to him, he appeared

12   strange, that he was talking about being concerned

13   about bad thoughts, and that he was exhibiting signs

14   that Middleton said, hey, I think he's showing signs

15   of some mental illness.       Do you have any -- what        11:03:05

16   options would you have had to give him at that time,

17   Sergeant Billdt?

18          MR. BLECHMAN:     Incomplete hypothetical,

19   misstates the record.

20               Go ahead.                                        11:03:16

21          THE WITNESS:     Well, it sounds like, based on

22   what you're telling me, someone who may be suffering

23   possibly from a mental illness, could possibly be

24   suffering from drug intoxication.        If that's the

25   only information, obviously conduct a welfare check          11:03:36

                                                                  Page 53

                              Aiken Welch, A Veritext Company
                                       510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 14 of 39


1    on the subject, try to engage in conversation, see           11:03:39

2    what you can learn from him, see what kind of

3    resources we can provide.

4              Maybe if he is under the influence, you

5    can go that route.    If he is suffering from mental         11:03:51

6    illness, we can provide him with assistance and

7    possibly get him to the hospital for treatment.

8    BY MR. GWILLIAM:

9         Q.   Okay.    Would that be under a 5150?

10        A.   Correct.                                           11:04:04

11        Q.   Okay.    When you said something about we

12   could do something for a welfare check, what did you

13   mean by that, Sergeant Billdt?

14        A.   Welfare check is just go and check on that

15   person's welfare, find out -- you know, ask                  11:04:15

16   questions, see what's going on.     Go ahead.

17        Q.   You learned later that Jacob Bauer was

18   living with his parents, I presume?

19        A.   I learned that later.

20        Q.   You learned that later.     But let's assume,      11:04:29

21   again, we're in this situation where Middleton says,

22   hey, I want to call the supervisor, I want to call

23   Billdt and say, hey, I need some help about how to

24   deal with this guy, would you have recommended that

25   maybe he see if he can contact his family and see            11:04:43

                                                                  Page 54

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 15 of 39


1    what was going on with this guy?        Particularly after       11:04:48

2    they found out he didn't have any warrant.

3           MR. BLECHMAN:      Incomplete hypothetical,

4    misstates the record.

5                 Go ahead.                                           11:04:58

6           THE WITNESS:      That's always an option, because

7    sometimes people with mental illness are already

8    under the care of a doctor, maybe they're already on

9    medications, maybe they have an appointment that

10   day.    I mean, these are all hypotheticals that we're           11:05:11

11   doing here.

12                So sometimes, in my experience, if you

13   place someone on a 5150 hold, they might lose out on

14   essential appointments.        So sometimes it might be

15   best to self commit, sometimes it might be best to               11:05:29

16   give them to a family member, sometimes if it's

17   immediate need, you just transport them right there.

18   I mean, these are all -- a long response to your

19   question, it's possible.

20   BY MR. GWILLIAM:                                                 11:05:43

21          Q.    If they were to call somebody to the scene

22   to assist them for a 5150, would they call an

23   ambulance?     Let me rephrase that.

24                If there was a 5150 to be done with this

25   guy, would that go to Valley Memorial Hospital?             Is   11:05:57

                                                                      Page 55

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 16 of 39


1          THE VIDEOGRAPHER:   Back on the record.    The         11:27:14

2    time is 11:27.

3    BY MR. GWILLIAM:

4          Q.   Sergeant Billdt, while we were off the

5    record, I did two things:     I gave you a previously        11:27:20

6    marked Exhibit 12, which starts with the use of

7    force policy, although it does have a lot more in

8    it.   And I gave you a newly marked Exhibit 15, which

9    is Policy 420, Mental Illness Commitments.

10              Are you familiar with these Pleasanton            11:27:35

11   Police Department policies?

12         A.   Yes.

13         Q.   Okay.   Let's start with Exhibit 15, which

14   is the Mental Illness Commitments, and we were

15   talking a little bit about this before.     What is the      11:27:46

16   purpose of this policy, as far as you are concerned,

17   Sergeant Billdt?

18         A.   It's a guideline for mental illness

19   commitments.

20         Q.   Okay.   Is it also a guideline for how to         11:27:56

21   deal with mentally ill people under certain

22   circumstances when officers may encounter them?

23         A.   I think that's more -- a little bit

24   more -- you mean crisis or -- in crisis or just

25   mentally ill -- dealing with mentally ill --                 11:28:16

                                                                  Page 62

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 17 of 39


1    paramedics, who have a higher level of care, to make         11:37:09

2    that determination.

3         Q.   Had you had any experience with so-called

4    excited delirium in your peace officer experience

5    before August 1st, '18?                                      11:37:22

6         A.   Only through training.

7         Q.   Okay.     Did you consider at any time while

8    you were at the scene, before the paramedics arrived

9    on the scene, that Jacob Bauer might be suffering

10   from excited delirium?                                       11:37:37

11        MR. BLECHMAN:     Calls for expert testimony,

12   lacks foundation, and calls for speculation.

13             Go ahead.

14        THE WITNESS:     That thought did not cross my

15   mind at that time.                                           11:37:50

16   BY MR. GWILLIAM:

17        Q.   Has it since crossed your mind since you

18   look back on the situation?

19        MR. BLECHMAN:     Incomplete hypothetical, calls

20   for expert testimony, and lacks foundation.                  11:37:59

21             Go ahead.

22        THE WITNESS:     It's possible.

23   BY MR. GWILLIAM:

24        Q.   It's probable, wouldn't you agree?

25        MR. BLECHMAN:     It's argumentative, asked and         11:38:07

                                                                  Page 71

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 18 of 39


1         Q.   What's your best estimate?      15 minutes?        11:42:06

2    15, 20 minutes?

3         A.   Until the phone call was made?

4         Q.   Yeah.

5         A.   I believe it was -- the request was made           11:42:14

6    within five minutes.

7         Q.   Okay.     Well, maybe we'll be able to tell

8    when we go through the video, you think?

9              One more general question before we get

10   into the video.                                              11:42:32

11             At any time up until the time the

12   paramedics came and were evaluating him, did you

13   consider that Jacob Bauer was severely mentally ill?

14        MR. BLECHMAN:     Calls for speculation and lacks

15   foundation, vague and ambiguous as to severely               11:42:53

16   mentally ill, calls for expert testimony.

17             Go ahead.

18        THE WITNESS:     I don't recall that thought

19   crossing my mind.

20   BY MR. GWILLIAM:                                             11:43:03

21        Q.   At any time, even now, have you ever

22   thought that, in looking back on it, he was

23   exhibiting signs of severe mental illness?

24        MR. BLECHMAN:     Calls for expert testimony, it's

25   an incomplete hypothetical, vague and ambiguous as           11:43:14

                                                                  Page 75

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 19 of 39


1    him; correct?                                                11:56:10

2            A.   Yes.

3            MR. GWILLIAM:    Okay.   Let's go on for a while

4    then.

5                 (Video played.)                                 11:56:17

6            MR. GWILLIAM:    Stop here.

7    BY MR. GWILLIAM:

8            Q.   I was curious, you're walking away from

9    the scene here.       Where are you going?

10           A.   I'm going to get the leg restraint, the         11:56:50

11   wrap device.

12           Q.   The wrap.    So whose -- was it your

13   decision to put a wrap on him at that time?

14           A.   No.    It was -- I agreed with the decision,

15   but I went to go retrieve it for the officers.               11:57:02

16           Q.   Whose idea was it to put the wrap on him?

17           A.   Officer Granados.

18           Q.   And how did that come about?     Did he just

19   say let's go get a wrap and everybody agrees or did

20   he confer with you about it or Knight or what?               11:57:19

21           A.   It's typical for us, with a subject that

22   is resisting, violently resisting, to place them

23   into a wrap for their safety and officer safety.

24           Q.   At any time, did you have any concerns

25   about the use of a wrap on Jacob Bauer, as you               11:57:38

                                                                  Page 87

                              Aiken Welch, A Veritext Company
                                       510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 20 of 39


1    understood his situation at that time?                       11:57:42

2         A.      At that time?

3         Q.      Yeah.

4         A.      No.

5         Q.      Did you have any concerns that the wrap         11:57:48

6    might be considered a danger to his health?

7         A.      No.

8         Q.      So you went -- you're going to get the

9    wrap here.     Is that what you're doing?

10        A.      That's correct.                                 11:58:02

11        MR. GWILLIAM:        Okay, let's move forward.

12                (Video played.)

13        MR. GWILLIAM:        Let's stop it here at 3:08.

14   There you go.        This is 3:07.

15   BY MR. GWILLIAM:                                             11:58:30

16        Q.      Now, I want to ask you at this point, did

17   you, at this point, have any specific concerns about

18   the health of Jacob Bauer or his safety?

19        A.      I can't recall.

20        Q.      Were you concerned that people might be         11:58:42

21   kneeling on him when he was on his stomach?

22        A.      At that time?     The thought didn't cross my

23   mind at that time.

24        Q.      Did the thought ever cross your mind that

25   he might have difficulty breathing with all these            11:59:00

                                                                  Page 88

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 21 of 39


1         Q.   How many times was he ultimately tased, to         12:01:59

2    your understanding?

3         MR. BLECHMAN:     Calls for speculation and lacks

4    foundation.

5              Go ahead.                                          12:02:06

6         THE WITNESS:     From officers' statements that --

7    four times, but my understanding is that the Taser

8    was deployed more times.

9    BY MR. GWILLIAM:

10        Q.   At any time while you were the supervising         12:02:17

11   officer on the scene, did you have any concerns

12   about the use of Tasers on Jacob Bauer?

13        A.   Absolutely.

14        Q.   What were your concerns in that regard?

15        A.   That he receive medical attention, as part         12:02:28

16   of our policy.

17        Q.   Because he had been tased?

18        A.   Correct.

19        Q.   Did you have any concerns that the tasing

20   process might cause him serious health issues at the         12:02:39

21   scene?

22        MR. BLECHMAN:     Hold on.

23             May call for expert testimony, lacks

24   foundation, calls for speculation.

25             Go ahead.                                          12:02:58

                                                                  Page 92

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 22 of 39


1         THE WITNESS:        Again, that -- that thought         12:02:59

2    didn't cross my mind at that time.

3    BY MR. GWILLIAM:

4         Q.      Okay.   When we talked about this before,

5    you were under the impression that the Tasers were           12:03:08

6    not being effective on bringing him under control;

7    is that correct?

8         A.      That's what I observed, correct.

9         Q.      All right.     And why do you think that was?

10        MR. BLECHMAN:        Calls for speculation and lacks    12:03:21

11   foundation of this witness, it calls for expert

12   testimony.

13                You can respond.

14        THE WITNESS:        Again, I don't know what it was.

15   I don't know what was causing him -- for it to be            12:03:32

16   nonresponsive to the tase.

17   BY MR. GWILLIAM:

18        Q.      Were you aware, at the time you were on

19   the scene, that if, in fact, he was suffering from

20   an excited delirium, that the Tasers might not be            12:03:50

21   effective because of his mental situation?

22        MR. BLECHMAN:        Calls for expert testimony,

23   incomplete hypothetical, lacks foundation, calls for

24   speculation of this witness.

25                Go ahead.                                       12:04:03

                                                                  Page 93

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 23 of 39


1            A.   No.                                               12:15:36

2            Q.   I want to ask you this question,

3    Sergeant Billdt.        At any time -- we're going to

4    continue to go through this video, but at any time,

5    did you feel that you should try to deescalate this            12:15:45

6    situation?

7            MR. BLECHMAN:     Vague as to time, vague as to

8    "deescalate this situation."

9                 Go ahead.

10           THE WITNESS:     Deescalate.   At this time, again,    12:15:57

11   the goal was to safely render the scene safe, and

12   that's what they were doing.

13   BY MR. GWILLIAM:

14           Q.   Is the answer to my question no?

15           A.   No.                                               12:16:12

16           Q.   You never considered deescalation at any

17   time?

18           A.   I don't recall if that came across my

19   mind.

20           Q.   Did anybody at the scene ever say anything        12:16:19

21   about, hey, let's step back and assess this

22   situation and deescalate?

23           MR. BLECHMAN:     Vague as to time.

24   BY MR. GWILLIAM:

25           Q.   Let me rephrase that.                             12:16:28

                                                                   Page 105

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 24 of 39


1                 Did anybody at any time say, hey, let's         12:16:28

2    step back and try and assess this situation?

3         MR. BLECHMAN:        Vague as to time, calls for

4    speculation and lacks foundation as to other people.

5                 Go ahead.                                       12:16:34

6         THE WITNESS:        I don't recall that conversation

7    occurring.

8    BY MR. GWILLIAM:

9         Q.      Would you describe the scene we were

10   watching as chaotic?                                         12:16:40

11        MR. BLECHMAN:        Argumentative.

12                But go ahead.

13        THE WITNESS:        Looks chaotic.

14   BY MR. GWILLIAM:

15        Q.      Did that concern you, that you were             12:16:47

16   observing a situation that was chaotic?

17        A.      Yes, it was a concern.

18        Q.      What concerns did you have about that?

19        A.      Well, obviously, I think I've stated is

20   safely taking him into custody, rendering medical            12:17:11

21   aid, making sure officers are okay, making sure -- I

22   mean . . .

23        Q.      Finished with your answer?

24        A.      Yes.

25        Q.      What, if anything, did you do to see if         12:17:27

                                                                 Page 106

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 25 of 39


1    you could reduce the chaos at the scene there?               12:17:30

2         MR. BLECHMAN:        Vague as to time.

3                 Go ahead.

4         THE WITNESS:        At this point, I didn't -- at

5    this point, that thought hadn't crossed my mind,             12:17:43

6    so . . .

7    BY MR. GWILLIAM:

8         Q.      We're going to go through the whole video,

9    but at any point, I'm looking at the whole time you

10   were there, it was pretty chaotic right up until the         12:17:51

11   time they got the wrap on him, wouldn't you agree?

12        MR. BLECHMAN:        Vague and ambiguous as to

13   chaotic.

14                Go ahead.

15        THE WITNESS:        It was very fluid, yes.             12:18:01

16   BY MR. GWILLIAM:

17        Q.      Does "fluid" mean the same as chaotic?

18        A.      Well, I mean, there are a lot of moving

19   parts.     It looks chaotic, so yes.

20        Q.      All right.     My question, again is, what,     12:18:10

21   if anything, did you consider to try and reduce that

22   chaos up until the time that the paramedics arrived?

23        A.      I don't recall what I did.

24        MR. GWILLIAM:        Let's move it along.

25                (Video played.)                                 12:18:25

                                                                 Page 107

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 26 of 39


1    his head and neck like that at some stage during the         01:23:59

2    encounter?

3         A.      I don't recall seeing that.

4         Q.      Did you have concerns that these officers

5    might be putting too much pressure on his head and           01:24:08

6    torso area, where he might not be able to breathe?

7         A.      Again, a lot of things are going through

8    my mind.     I don't remember if that went through my

9    mind at the time.

10        Q.      So as far as you're concerned, you don't        01:24:23

11   remember ever having any concerns or anything going

12   through your mind about whether Jacob Bauer could

13   breathe adequately; is that correct?

14        MR. BLECHMAN:     Misstates the witness'

15   testimony.                                                   01:24:35

16                But go ahead.

17        THE WITNESS:     No, that's not what I said.    I

18   said I don't recall seeing or having that thought go

19   through my mind, about them having pressure on his

20   head or neck like -- I think that's what the                 01:24:52

21   question was before.

22   BY MR. GWILLIAM:

23        Q.      Let me try the question again.

24                At any time during the encounter, up until

25   the time the paramedics came on, did you have any            01:25:02

                                                                 Page 116

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 27 of 39


1    concern about pressure being placed on Jacob Bauer's         01:25:09

2    body, head, or neck that might impede his breathing?

3            A.   Again, I can't remember what was going

4    through my mind at that time.

5            Q.   Okay.   So you don't know one way or            01:25:22

6    another whether you thought about that.       Is that

7    your testimony?

8            A.   Again, I don't remember that going through

9    my mind.

10           Q.   Are you trained in circumstances where          01:25:32

11   there might be pressure on a person's neck or body

12   that they have to be concerned about whether they

13   can breathe?

14           A.   Could you be specific about what kind of

15   training?                                                    01:25:48

16           Q.   Well, have you had any training about --

17   concerning a subject who is being restrained by

18   police having concerns about being able to breathe?

19           A.   Absolutely.   There's always a concern for

20   that.                                                        01:26:03

21           Q.   And that's something you've been trained

22   on?

23           A.   That's something we're trained on.

24           Q.   Tell me a little more about what your

25   recollection is about your training as it regards to         01:26:12

                                                                 Page 117

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 28 of 39


1          Q.   I mean, that's the kind of thing you would        01:27:20

2    be trained to avoid, the George Floyd situation.

3               Would you agree with that?

4          A.   Agree.

5          Q.   Okay.     But again, getting back to here,        01:27:27

6    you never had any specific concern about whether

7    Jacob Bauer could breathe up until the time he was

8    in the care of the paramedics.

9               Am I correct about that?

10         A.   What I said was, I do not recall if one of        01:27:42

11   those thoughts came to my mind at the time.

12         Q.   Well, you certainly didn't do anything

13   about it; correct?

14         MR. BLECHMAN:     Argumentative.

15              Go ahead.                                         01:27:54

16              Vague and ambiguous as to "it."

17         THE WITNESS:     At the -- based on your question,

18   no.

19   BY MR. GWILLIAM:

20         Q.   All right.     Was a spit mask placed on him?     01:28:09

21         A.   Yes.

22         Q.   Why was that placed on him?

23         A.   Because he was bleeding and he had bitten

24   Officer Chin.

25         Q.   Are there certain restrictions and rules          01:28:21

                                                                 Page 119

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 29 of 39


1    about the appropriate placing of spit masks on               01:28:23

2    subjects?

3         A.     Yes.

4         Q.     And what are those, as you understand it,

5    in terms of any counter considerations to using it?          01:28:30

6         A.     So there's some parameters.      One is make

7    sure it's placed in a position so you still breathe.

8    Obviously, you're not going to apply it to someone

9    who is throwing up or you need to remove it to not

10   restrict their breathing.       Those are some -- without    01:28:55

11   looking at probably specific, but come to the top of

12   my mind.

13        Q.     Would you consider that one of the

14   considerations that would indicate you should not

15   place a spit mask on a subject is if, in fact,               01:29:06

16   they're having difficulty breathing?

17        MR. BLECHMAN:       Incomplete hypothetical, vague

18   and ambiguous as to "difficulty breathing."

19               Go ahead.

20        THE WITNESS:       Yes, it could.                       01:29:19

21   BY MR. GWILLIAM:

22        Q.     Okay.   And do you know whether or not, at

23   the time the spit mask was placed on Jacob Bauer,

24   whether he had had any difficulty breathing up to

25   that point?                                                  01:29:27

                                                                 Page 120

                              Aiken Welch, A Veritext Company
                                       510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 30 of 39


1           MR. BLECHMAN:     Calls for speculation, calls for    01:29:28

2    expert testimony.

3                Go ahead.

4           THE WITNESS:     I don't know.

5    BY MR. GWILLIAM:                                             01:29:33

6           Q.   Wasn't it pretty obvious that his

7    breathing was labored and difficult as a result of

8    this encounter by the time you put the spit mask on

9    him?

10          MR. BLECHMAN:     Calls for expert testimony,         01:29:44

11   calls for speculation and lacks foundation of this

12   witness.

13          THE WITNESS:     Again, I don't -- I don't know

14   what the -- whether or not it was labored.

15   BY MR. GWILLIAM:                                             01:29:58

16          Q.   Well, you were watching him.

17               Didn't you -- couldn't you tell that he

18   was having labored and difficult breathing at some

19   stage during this encounter?

20          MR. BLECHMAN:     Same objections.                    01:30:07

21               Go ahead.

22          THE WITNESS:     I don't recall him having.

23   BY MR. GWILLIAM:

24          Q.   Okay.     Let me change the subject.

25               During the time that you were supervising        01:30:15

                                                                 Page 121

                              Aiken Welch, A Veritext Company
                                       510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 31 of 39


1    the scene out there, did any of the officers under           01:30:17

2    your supervision employ what you call distractionary

3    blows?

4         A.    Yes.

5         Q.    And who did that?                                 01:30:29

6         A.    Officer Chin and Officer Trovao.

7         Q.    Did you observe those distractionary

8    blows?

9         A.    I did.

10        Q.    Both of them?                                     01:30:44

11        A.    I believe I recall both of them, but . . .

12        Q.    Have you been trained in the use of

13   so-called distractionary blows and how they should

14   be used?

15        MR. BLECHMAN:      Incomplete hypothetical.             01:31:01

16              Go ahead.

17        THE WITNESS:      With distractionary blows, we can

18   use, per our use of force, tools which can be other

19   tools that we have on our -- it could be hands,

20   feet, it could be a flashlight, it could be                  01:31:21

21   different --

22   BY MR. GWILLIAM:

23        Q.    All right.     Up until August 1st --

24        A.    I wasn't done.

25        Q.    I'm sorry.                                        01:31:31

                                                                 Page 122

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 32 of 39


1         A.   So with these tools we have, we can, at            01:31:31

2    times, use these as other means to gain compliance

3    of a subject.

4         Q.   Are they -- is the purpose of them to

5    distract from something, as the term would imply?            01:31:46

6         A.   Yes.

7         Q.   All right.     And you've been trained in the

8    appropriate use of these so-called distractionary

9    blows; correct?

10        A.   I can't recall specific training.                  01:32:02

11        Q.   Is not the appropriate use of a

12   distractionary blow to be a palm blow?

13        A.   Again, I can't recall specific --

14        Q.   Do you think it's appropriate that

15   somebody should hit somebody like Jacob Bauer with           01:32:16

16   their fists?

17        MR. BLECHMAN:     Incomplete hypothetical, vague

18   and ambiguous as to hit with the fist.

19             But go ahead.

20        THE WITNESS:    It depends on the situation and         01:32:27

21   it depends on the reasonableness of that force.

22   BY MR. GWILLIAM:

23        Q.   Do you think, under the circumstances of

24   this situation, Jacob Bauer being on the ground, at

25   least four or five officers on him at the time you           01:32:40

                                                                 Page 123

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 33 of 39


1    arrived, that it was appropriate for somebody to hit         01:32:43

2    him with their fist at that time?

3         MR. BLECHMAN:     Calls for expert testimony, it's

4    incomplete hypothetical, misstates the record, vague

5    and ambiguous, calls for speculation as well.                01:32:55

6              Go ahead.

7         THE WITNESS:     At the time, yes.

8    BY MR. GWILLIAM:

9         Q.   Okay.     But in fact, Chin hit him directly

10   on his torso with his fist, did he not?                      01:33:08

11        A.   I don't recall directly where he hit him.

12        Q.   Well, I don't have that video pulled up,

13   but I'm pretty sure it's in Bennett's video where I

14   saw him directly hit him with the fist.      If that

15   happened, that would be inappropriate.      Would you        01:33:26

16   agree with that?

17        MR. BLECHMAN:     Calls for expert testimony,

18   lacks foundation, calls for speculation, incomplete

19   hypothetical.

20             Go ahead.                                          01:33:33

21        THE WITNESS:     I don't agree with that.

22   BY MR. GWILLIAM:

23        Q.   It was okay to hit him with the fist?

24        MR. BLECHMAN:     Same objections.

25             Go ahead.                                          01:33:40

                                                                 Page 124

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 34 of 39


1              (The following testimony is                        01:38:15

2              non-confidential:)

3                             * * *

4    BY MR. GWILLIAM:

5         Q.   Do you think -- you're the supervisor at           01:38:17

6    the situation out there.     Given the situation of

7    Jacob Bauer being on the ground where he was, and

8    where Trovao was, do you think he had any

9    justification to hit Jacob Bauer with his baton?

10        MR. BLECHMAN:    Calls for expert testimony, it's       01:38:30

11   an incomplete hypothetical, calls for speculation of

12   this witness.

13             Do you want to do this part out of the

14   confidential?

15        MR. GWILLIAM:    Yeah, it is out of the                 01:38:41

16   confidential.

17        MR. BLECHMAN:    This last question and answer is

18   now out of the confidential.

19             You can respond.

20   BY MR. GWILLIAM:                                             01:38:46

21        Q.   Do you need the question read to you

22   again?

23        A.   Do I believe it was justified that he

24   struck Mr. Bauer --

25        Q.   With a baton --                                    01:38:54

                                                                 Page 130

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 35 of 39


1           A.    -- with a baton?                                    01:38:55

2           Q.    -- under the circumstances that it

3    happened.

4           A.    That it happened.

5           MR. BLECHMAN:      Same objection.                        01:38:59

6                 Go ahead.

7           THE WITNESS:      Under the circumstances, yes.

8    BY MR. GWILLIAM:

9           Q.    Why?

10          A.    Because he was actively resisting.       He was     01:39:07

11   combative.

12          Q.    And what do you think that hitting him

13   with --

14          MR. BLECHMAN:      Were you finished?

15   BY MR. GWILLIAM:                                                 01:39:15

16          Q.    I'm sorry.     I didn't mean to interrupt

17   you.    Apologize.     I don't want to interrupt you.       I

18   want to hear your testimony.

19          A.    That's all right.     I lost my train of

20   thought.                                                         01:39:25

21          Q.    Had you finished your answer?

22          A.    I did now.

23          Q.    What purpose was there to be accomplished

24   by Trovao hitting him with his baton?

25          MR. BLECHMAN:      Calls for speculation of this          01:39:34

                                                                     Page 131

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 36 of 39


1    testified to.     This is a -- a baton to the head, and         01:43:48

2    I don't know if Officer Trovao said he struck him in

3    the head.     So is it appropriate, a head strike?         I

4    don't know.     Based on what was going on, what he

5    saw, what his frame of mind was.       Was it accidental?       01:44:07

6    There's a lot of things that come into play.         Was he

7    aiming for the shoulder?      I can't answer that

8    question.

9    BY MR. GWILLIAM:

10           Q.   Well, you used the word "head strikes" in          01:44:19

11   your statement.

12                Didn't you mean by that that he hit him in

13   his head?

14           A.   Again, I'm not referring to his baton.

15           Q.   So you think he hit him with his fist in           01:44:31

16   his head?

17           A.   Possibly.

18           Q.   Do you know what he hit him with in his

19   head?

20           A.   I did not see him hit him with the baton.          01:44:41

21   Like I said previously in my statement, I believe he

22   was using -- he used his hands.       And I said it looks

23   like he gave him two head strikes, distraction

24   blows.

25           Q.   How many of the videos have you reviewed           01:44:57

                                                                    Page 136

                              Aiken Welch, A Veritext Company
                                       510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 37 of 39


1    and make sure that they did not use excessive force.         01:46:20

2              Would you agree with me?

3         A.   I agree.

4         Q.   Okay.     And if, in fact, Officer Trovao hit

5    him in the head with a baton, that would be                  01:46:29

6    excessive force, would it not?

7         A.   It could be, yes.

8         MR. BLECHMAN:     Hold on.

9              Calls for expert testimony, incomplete

10   hypothetical, lacks foundation.                              01:46:38

11             Go ahead.

12        THE WITNESS:     Yes, it could be.

13   BY MR. GWILLIAM:

14        Q.   Okay.     Do you think that you did a good

15   job in overseeing these officers at the scene here,          01:46:47

16   in retrospect?

17        A.   In retrospect, I think I did a good job

18   for a three-week supervisor.      Having the luxury of

19   having two senior officers, yes.

20        Q.   Would you have done anything different,            01:47:05

21   now that you've kind of had a chance to think back

22   on it and have a little more experience?

23        MR. BLECHMAN:     Calls for speculation.

24   BY MR. GWILLIAM:

25        Q.   In terms of overseeing these officers?             01:47:14

                                                                 Page 138

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 38 of 39


1              (Video played.)                                    01:55:37

2         MR. GWILLIAM:     Okay, stop it there.

3    BY MR. GWILLIAM:

4         Q.   They appear to be trying to roll him over.

5    Do I understand what they're doing there?                    01:56:05

6         A.   Yeah, I believe they're trying to roll him

7    over to get him into the leg restraint.

8         Q.   Okay.     Why would they need to roll him

9    over to get him into the wrap restraint?

10        A.   Well, I'm not sure if it's applied at this         01:56:21

11   point or not.     So you apply knees down and then you

12   roll them over to apply the support chest piece.

13        Q.   So about this point, which the video says

14   it's 8:10, do you think it would have been a good

15   idea to step back and maybe just let this guy sit up         01:56:44

16   and breathe and reassess the situation?

17        MR. BLECHMAN:     Calls for speculation,

18   incomplete hypothetical.

19             Go ahead.

20        THE WITNESS:     I don't know.                          01:56:57

21        MR. GWILLIAM:     Okay, let's move it along.

22             (Video played.)

23        MR. GWILLIAM:     Stop here.

24   BY MR. GWILLIAM:

25        Q.   This is you speaking?                              01:57:29

                                                                 Page 146

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 79-23 Filed 03/26/21 Page 39 of 39


1                 I, the undersigned, a Certified Shorthand
2    Reporter of the State of California, do hereby
3    certify:
4                 That the foregoing proceedings were taken
5    before me at the time and place herein set forth;
6    that any witnesses in the foregoing proceedings,
7    prior to testifying, were administered an oath; that
8    a record of the proceedings was made by me using
9    machine shorthand which was thereafter transcribed
10   under my direction; that the foregoing transcript is
11   a true record of the testimony given.
12                Further, that if the foregoing pertains to
13   the original transcript of a deposition in a Federal
14   Case, before completion of the proceedings, review
15   of the transcript ( ) was (X) was not requested.
16                I further certify that I am neither
17   financially interested in the action nor a relative
18   or employee of any attorney of any party to this
19   action.
20                IN WITNESS WHEREOF, I have this date
21   subscribed my name.
22   Dated:     September 22, 2020
23
24                           <%16617,Signature%>
25                           ANRAE WIMBERLEY, CSR No. 7778

                                                              Page 188

                          Aiken Welch, A Veritext Company
                                   510-451-1580
